Title: [A Letter to William Crawford, Describing a Visit to Boston, October–November 1758.]
From: Adams, John
To: 

 
       
        Mr. Crawford.
       
       Am returned from Boston, and according to my Promise sett down begining to write you a Discription or a History of what I saw, and heard, &c.
       I distrust my Capacity, without an Invocation, but am afraid to make one, for I know the Muses are not fond of such Work. Take it then in the plain Language of common sense.
       My Eyes were entertained with Objects, in every figure and Colour of Deformity, from the Blacksmith in his darksome Shop to the Chimney Sweeper rambling in the Streets. My Ears were ravished with every actual or imaginable sound, except harmonious sounds, from the Hurley burley upon Change, to the Rattling and Grumbling of Coaches and Carts &c. The fragrance of the Streets, were a continual feast to my Nostrils.—Thus Pleasure entered all my senses, and roused in my Imagination, scenes of still greater tumult, Discord, Deformity, and filth.
       As for Reason, what Entertainment could that find, among these Crouds? None.
       Thus you see the whole Man, the Senses, Imagination and Reason were all, equally, pleased. Was I not happy?
       But all this is the dark side.—In reward of this Pain, I had the Pleasure to sit and hear the greatest Lawyers, orators, in short the greatest men, in America, harranging at the Bar, and on the Bench. I had the Pleasure of Spending my Evenings with my friends in the silent Joys of serene sedate Conversation, and perhaps it is worth my while to add, I had the Pleasure of seeing a great many, and of feeling some very pretty Girls.
      